Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 1 of 10




                EXHIBIT 3
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 2 of 10




                                                                  NS-Vecchio.Maria-000442
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 3 of 10




                                                                  NS-Vecchio.Maria-000443
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 4 of 10




                                                                  NS-Vecchio.Maria-000444
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 5 of 10




                                                                  NS-Vecchio.Maria-000445
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 6 of 10




                                                                  NS-Vecchio.Maria-000446
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 7 of 10




                                                                  NS-Vecchio.Maria-000447
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 8 of 10




                                                                  NS-Vecchio.Maria-000448
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 9 of 10




                                                                  NS-Vecchio.Maria-000449
Case 1:16-cv-05165-ER-KNF Document 3177-3 Filed 02/21/20 Page 10 of 10




                                                                   NS-Vecchio.Maria-000450
